DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. [US 2015/0144820].
Claim 1, Mills et al. discloses a magnet assembly (107) for an actuation and/or delivery assembly, the magnet assembly comprising an annular magnet coil (34), a pole body (122/126) which engages at least in sections into the magnet coil (section 122 and 126, see figure 3), and a compression spring (spring, see annotated figure 3; coil spring attached to armature 136; figure 3) supported directly or indirectly on the pole body (122/126) for restoring an armature (36/136) which can be moved with a reciprocating motion, wherein the pole body (122/126) has a magnetic choke point (128; paragraph 0020) in a hollow-cylindrical section for guiding the armature (36/136), and wherein the magnetic permeability of the pole body (122/126) is reduced in a region of the magnetic choke point (128; see figure 3). 

    PNG
    media_image1.png
    692
    885
    media_image1.png
    Greyscale

	Claim 2, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that, in order to configure the magnetic choke point (128), the pole body (122/126) has a hollow-cylindrical section with a reduced external diameter (figure 3). 
Claim 4, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that the pole body (122/126) protrudes beyond the magnet coil (34) on both sides (see annotated figure 3). 
Claim 5, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that the pole body (122/126) delimits a coil receptacle space together with a magnetic sleeve (magnetic sleeve, see annotated figure 3; cylindrical walls of 120) which is arranged radially on an outside in relation to the magnet coil (34) and together with a return ring (return ring; see annotated figure 3; top circular portion of 120). 
Claim 6, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that the pole body (122/126) configures a stroke stop (stroke stop, see annotated figure 3) for the armature (136). 
Claim 12, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that the pole body (122/126) has a radially outwardly extending annular collar (118) for axially supporting the magnet coil (134). 
Claim 13, Mills et al. discloses the magnet assembly as claimed in claim 12, characterized in that the pole body (122/126) protrudes beyond the magnet coil (34) on both sides (see annotated figure 3). 
Claim 14, Mills et al. discloses the magnet assembly as claimed in claim 12, characterized in that the pole body (122/126) delimits a coil receptacle space together with a magnetic sleeve (magnetic sleeve, see annotated figure 3; cylindrical walls of 120) which is arranged radially on an outside in relation to the magnet coil (134) and together with a return ring (return ring; see annotated figure 3; top circular portion of 120) which is arranged at an end of the pole body (122/126), which end lies opposite the annular collar (188, figure 3). 
	Claim 15, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that the pole body (122/126) has a central recess (pole body central recess, see annotated figure 3) for receiving the compression spring (spring, see annotated figure 3) in sections. 
Claim 14, Mills et al. discloses the
Claim 16, Mills et al. discloses the magnet assembly as claimed in claim 15, characterized in that the pole body (122/126) configures a stroke stop (stroke stop, see annotated figure 3) for the armature (136). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. [US 2015/0144820] in view of Seitter et al. [US 2009/0211096].
Claim 3, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that there is the region of the magnetic choke point (128) in the pole body (122/126).
Mills et al. fails to teach that, in the region of the magnetic choke point, the pole body has a microstructure, into which constituent parts of at least one chemical element are embedded.
	Seitter et al. teaches a magnet assembly wherein a magnetic part can have a choke point created by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to create the magnetic choke point in the pole body of Mills et al. so that the choke point has a microstructure, into which constituent parts of at least one chemical element are embedded by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone as taught by Seitter et al. [abs] as this is a known way to create a magnetic choke point, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Examiner Note, Claims 7, 8 and 17 are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
	Claims 7 and 8, the method of producing a magnet assembly as claimed in claim 1, is inherent in the product structure as outlined in claim 1 above by Mills et al.
	Mills et al. fails to teach that the method comprising subjecting the pole body to a chemical treatment in order to reduce the magnetic permeability in the region of the magnetic choke point, and embedding constituent parts of at least one chemical element  into a microstructure of the pole body characterized in that, by way of the embedding of the constituent parts of the at least one chemical element into the microstructure of the pole body, additional separating layers are configured which reduce the magnetic permeability of the pole body in the region of the magnetic choke point.
	Seitter et al. teaches a magnet assembly wherein a magnetic part can have a choke point created by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to create the magnetic choke point in the pole body of Mills et al. so that the choke point has a microstructure, into which constituent parts of at least one chemical element are embedded by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone as taught by Seitter et al. [abs] as this is a known way to create a magnetic choke point, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 17, Mill et al. as modified disclseos the method as claimed in claim 7, wherein Seitter et al. teaches that the chemical element is nitrogen [abs].
Claim 9, Mills et al. discloses the magnet assembly as claimed in claim 1, characterized in that there is the region of the magnetic choke point (128) in the pole body (122/126).
Mills et al. fails to teach that in order to configure the magnetic choke point (6), the pole body (3) has a hollow-cylindrical section with a modified microstructure. 
Seitter et al. teaches a magnet assembly wherein a magnetic part can have a choke point created by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to create the magnetic choke point in the pole body of Mills et al. so that the choke point has a microstructure, into which constituent parts of at least one chemical element are embedded by carburizing and/or nitride-hardening of at least one subarea of the base element by diffusion of carbon and/or nitrogen under thermal treatment for forming a non-magnetizable structure in the area of the diffusion zone as taught by Seitter et al. [abs] as this is a known way to create a magnetic choke point, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 10, Mills et al., as modified, discloses the magnet assembly as claimed in claim 9, characterized in tha,t Mills et al. discloses that in order to configure the magnetic choke point (128), the pole body (122/126) has a hollow-cylindrical section with a reduced external diameter (figure 3). 
	Claim 11, Mills et al., as modified, discloses the magnet assembly as claimed in claim 1, characterized in that, Seitter et al. teaches that in the region of the magnetic choke point (128), the pole body (122/126) has a microstructure, into which constituent parts of nitrogen are embedded [the choke point can be created by embedding nitrogen; abs].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837